DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
Status of the Application
The amendment filed 2/23/2021 has been entered. The following has occurred: Claim 1 has been amended; No new claims were added; No claims were canceled.
Claims 1-10 are currently pending. 
Effective Filling Date: 6/21/2016.
Priority
The present application claims priority to US Application 13/715,331, filed on 12/14/2012.
Response to Amendment
35 U.S.C. 101 Rejections are maintained in light of the amended claim limitations. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-10 are directed to a computer readable media product (i.e. article of manufacture). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:

A computer-readable media embodied in a non-transient, physical memory device having stored thereon computer executable instructions for presenting product review information to a user, the instructions, when executed by a processing device, performing steps, comprising: 
storing in a database product review information received from a plurality of product reviewers for a product wherein the product review information received from the plurality of product reviewers comprises reviewer generated content; 
using a parser to extract from each product reviewer generated content a one or more keywords; 
determining an amount of recurring use of each of the one or more keywords extracted from each product reviewer generated content; 
automatically transforming a keyword extracted from the product reviewer generated content having a threshold, determined amount of recurring use into a ratable characteristic of the product; 
automatically causing at least one user interface element for providing a user rating to the ratable characteristic of the product to be presented in a full review graphical user interface wherein the full review graphical user interface further includes information related to all product reviewer reviews for the product and a user interface by which the information is capable of being at least one of sorted and filtered; 
causing an image of a product and a ratings dashboard to be presented on a further client ACTIVE 50668722v12U.S. Application No. 15/188,308 computing device wherein the ratings dashboard is associated with the image of the product and wherein the ratings dashboard provides a quick visual summary of review information provided by product reviewers which information includes at least a visualization of an average overall product reviewer rating for the product; 
in response to a sensed user interaction with the ratings dashboard retrieving from the database review information provided by product reviewers, using the retrieved information provided by product reviewers to determine at least a number of product reviewers that have given the product each of a plurality of overall product reviewer ratings and an average overall product reviewer rating of at least the ratable characteristic of the product, and causing a quick review summary for the product to be presented on the further client computing device wherein the quick review summary for the product provides a top line visual summary of at least the number of product reviewers that have given the product each of a plurality of overall product reviewer ratings and the average overall product reviewer rating of at least the ratable characteristic of the product; and 
in response to a first sensed user interaction with the quick review summary for the product causing the full review graphical user interface to be presented on the further client computing device.
The highlighted portions of limitations [A]-[H] above recite steps that fall within the category of mental process, one of the abstract idea groupings articulated in the 2019 Guidance. Each of these steps pertains to “presenting product review information to a user” by allowing a user to rate or review items (products) based on ratable characteristic (data), receiving rating values (data), summarizing, sorting, filtering review information (data), producing a result (a rating or review) for each item based on review information provided, and presenting the result (rating or review), encompasses acts that can be practically performed by human mind or using pen and paper as part of observation, evaluation, judgment, or opinion process. 
manually by a curator, which is a person.
As reviewed by the court, even if an analysis requires one to access and gather data from a database or to utilize a pen and paper in the analysis, such analysis may still be an abstract mental process. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011) ("[E]ven if some physical steps are required to obtain information from the database ... such data-gathering steps cannot alone confer patentability." A claim focused on verifying credit card transaction see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1165, 1167-68 (Fed. Cir. 2018) (claims reciting "[a] method for providing statistical analysis" were determined to be "directed to an abstract idea"; noting that "even if a process of collecting and analyzing information is limited to particular content or a particular source, that limitation does not make the collection and analysis other than abstract"); Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., 830 F.3d at 1354 (characterizing collecting information, analyzing information by steps people go through in their minds, or by mathematical algorithms, and presenting the results of collecting and analyzing information, without more, as matters within the realm of abstract ideas). The analysis proceeds to Step 2A.2.
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of computing device with memory device to store, receive, extract, determine, transform, and display information (data). The computer in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function; See Applicant’s Specification at least at page 4 line 1 to page 7 line 17 describing all the components of the computing system as generic components, including a “personal computer” or “mobile computing device” with standard processors, memories, and displays) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Nothing in the Claims or Specification indicates any components to be a technological improvement.
MPEP 2106.05(g). Additionally, the function of limitations [C]-[E] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). That is, the claims do not recite elements beyond the abstract idea that include a "transformation or reduction of a particular article [or thing] to a different state or thing." The only "transformation" indicated by the claims is "automatically transforming" keywords extracted from the product review into a "ratable characteristic." But, as noted above, this step is part of the process involving a manipulation of data that could be performed in the human mind, and, thus, is part of the recited abstract idea. For the foregoing reasons, that the claims do not apply the abstract idea beyond generally linking the use of an abstract idea to a generic computing environment. See Alice Corp., 573 U.S. at 223-24 ("[W]holly generic computer implementation is not generally the sort of 'additional featur[e]' that provides any 'practical assurance that the process when an abstract idea has not been integrated into a practical application). The steps for “determining an amount of recurring use of each of the one or more keywords extracted from each product reviewer generated content;” and “automatically transforming a keyword extracted from the product reviewer generated content having a threshold, determined amount of recurring use into a ratable characteristic of the product;” are specifically indicated to be mental process step that does not require the use of computing devices as disclosed in the Application’s Specification from page 15 line 15 to page 16, that the above-mentioned steps can be performed manually by a curator, which is a person. 
Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in limitations [B], [E], [F], and [G] amounts to no more than mere instructions to apply the exception using a generic computer component. Each of these functions (e.g., receiving, storing, and displaying information (data)) are similar to well-understood, routine, and conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106(f) and MPEP 2106.05(d)(II). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The steps beyond the recited abstract idea, such as "presenting on a plurality of client computing device user interface elements for receiving review information"; "causing an image of a product and ratings dashboard to be presented on a further client computing device"; and providing "visualization" of summary reviews, overall product ratings, or full reviews to be insignificant extra-solution activity. As our reviewing court has explained, such data gathering and transmissions simply provide data for other method steps. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011) ("We have held that mere ' [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory. "(alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989))); see also 2019 Guidance at 55 (identifying "add[ing] insignificant extra-solution activity to the" 
In particular, as also noted above, the claim elements beyond the abstract idea recite only generic computer functions and components that are well-understood, routine, and conventional-that is, receiving, storing, and displaying data; such generic computer functions and components do not convey an inventive concept. See Alice, 573 U.S. at 217. Appellant is reminded that in most cases, "relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible." OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (citing Alice, 573 U.S. at 224 (holding that "use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions" is not an inventive concept)); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 ("[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.").
For the reasons discussed above, the functions recited in the Applicant’s claims, considered individually or an ordered combination, do not add any meaningful limitations beyond generally linking the abstract idea to a generic technological environment. Accordingly, the claim(s) is/are not patent eligible. 
Dependent claims 2-10 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2-3 further recite additional information regarding the image of the product and the ratings dashboard are presented in a product detail page or a merchandizing area of a product detail page. The additional information does not change the abstract idea of the independent claim for 
Dependent claims 4-5 further recite additional information regarding the image of the product, ratings dashboard, and full review graphical user interface are presented in a web page. As discussed above, receiving and presenting information through a user interface or graphical user interface to cause of display image in various formats to web page is merely applying the functions through the use of generic computer elements that “do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.” The additional information does not change the abstract idea of the independent claim for displaying information. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claim 6 further recites additional information regarding the full review graphical user interface includes visualization of a number of product reviewers that have recommended the product. The additional information does not change the abstract idea of the independent claim. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 7-10 further recite additional information regarding the reviews summary being presented. The additional description of how the information being presented does not change the abstract idea of the independent claim. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the 

Response to Arguments
35 U.S.C. 101 Rejections
The Applicant’s remarks have been fully considered however deem moot in light of the amended claim limitations. 
Still, the Examiner would still like to address the remarks below for the purpose of compact prosecution.  
On page 6, the Applicant recites case laws. 
On page 7, the Applicant asserts,
“Additionally, because the Office has itself determined that the claims as now presented, which recite determining an amount of recurring use of each of the one or more keywords extracted from each product reviewer generated content stored in memory, automatically transforming a keyword extracted from the product reviewer generated content having a threshold, determined amount of recurring use into a ratable characteristic of the product, and automatically causing at least one user interface element for providing a user rating to the ratable characteristic of the product to be presented in a full review graphical user interface for the purpose of solving the problem of how to better provide a consumer with relevant product review data, are directed to patent eligible subject matter. (See, e.g., Example 37 in the 2019 Revised Patent Subject Matter Eligibility Guidance which notes that a claim that integrates a mental process into a practical application by reciting "a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems" is eligible under step 2A because it is not directed to a judicial exception, and step 2B need not be applied).”
The Examiner respectfully disagrees. Example 37 is directed to a method for relocating Icons on a graphical user interface, which comprising a step for determining by tracking number of times each icon is selected or how much memory has been allocated to the individual processes associated with each icon over a period of time. The claim limitations of example 37 is recited to be a mental process, that is, a user can manually calculate the amount of the use of each icon (see Step 2A Prong 1). However, in Step 2A Prong 2, the step is specifically tied to the use of processor is because, it is required to use a computer processor to perform the determining step, which in light of the Specification, is to determine how much memory has been allocated in the use of processor. Therefore, it is deem to be integrated into a practical application. In contrary to the instant application, the Specification does not indicate the step to be specifically tie to the use of a computer system and provided evidence that the steps can be performed manually by a Curator, which is a person, without the need of automation of computer systems. 
From bottom of page 7 to page 8, the Applicant asserts, 
“While it is believed that the rejection under 35 U.S.C. § 101 must be withdrawn for the reasons set forth above, it is further respectfully submitted that the question of whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact. Any fact, such as this one, that is pertinent to the invalidity conclusion must be proven by clear and convincing evidence. See, e.g., Berkheimer v. HP Inc. 890 F.3d 1369 (Fed. Cir. 2018); Microsoft Corp. v. i4i Ltd. P'ship, 564 U.S. 91, 95, 131 S.Ct. 2238, 180 L.Ed.2d 131 (2011). 
Accordingly, because the Office has presented no evidence to support the conclusion that "the claim elements beyond the abstract idea recite only generic computer functions and components that are well understood, routine, and conventional" (OA, pg. 8) - let alone when the claimed elements are considered as a whole as required - it is respectfully submitted that the Office has failed to meet the burdens associated with presenting a prima facie case of unpatentability under 35 U.S.C. § 101. For this 
It is further respectfully submitted that simply pointing to cases (as done of page 15 of the Office Action) does not satisfy the burden that is placed upon the Office to evidence that the specific elements which the Office itself has noted are "beyond the abstract idea," e.g., the recited elements beyond merely "allowing a user to rate or review items (products) based on ratable characteristic (data), receiving rating values (data), summarizing, sorting, filtering review information (data), producing a result (a rating or review) for each item based on review information provided, and presenting the result (rating or review)" (OA, pg. 5), are generic, routine, and conventional. 
It is additionally submitted that, because the PTAB has already determined that the claimed elements, when considered individually or an ordered combination, include elements that are not well understood, routine, and conventional (See, e.g., Bd. Dec. at pgs. 19-21), the rejection of the claims under 35 U.S.C. § 101 must be withdrawn.”
The Examiner respectfully disagrees. On page 10 of the Office Action, inserted below for easy reference:
“In particular, as also noted above, the claim elements beyond the abstract idea recite only generic computer functions and components that are well-understood, routine, and conventional-that is, receiving, storing, and displaying data; such generic computer functions and components do not convey an inventive concept. See Alice, 573 U.S. at 217. Appellant is reminded that in most cases, "relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible." OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (citing Alice, 573 U.S. at 224 (holding that "use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions" is not an inventive concept)); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 ("[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.").”
The Applicant did not address which specific limitations or elements that are supposed to be not well-understood, routine, and conventional. The Office addressed that the steps such as receiving, storing, and displaying data with generic computer component are well-understood, routine, and conventional. This has been address in the cases cited above and MPEP 2106(f) and MPEP 2106.05(d)(II). 
On page 9, the Applicant asserts:
“It is further submitted that it is of no consequence that "Applicant's Specification at least at page 4 line 1 to page 7 line 17 describ[es] all the components of the computing system as generic components, including a 'personal computer' or 'mobile computing device' with standard processors, memories, and display" (OA, pg. 7)(emphasis added). In this regard, no admission has been made to functionality. Thus, because it is well settled that an improvement need not be defined by reference to "physical" components and a claimed invention's compatibility with conventional systems does not render it abstract, it is submitted the rejection under 35 U.S.C. § 101 must be withdrawn. See, e.g., Enfish, 822 F.3d at 1339. ("To hold otherwise risks resurrecting a bright-line machine-or-transformation test, or creating a categorical ban on software patents." Id (citations omitted)). Furthermore, because precedent is clear that software can make patent-eligible improvements to computer technology, and related claims are eligible as long as they are directed to non-abstract improvements to the functionality of otherwise conventional computer or network platform itself as is the case of the subject claims, it is respectfully submitted that the rejection of the subject claims under 35 U.S.C. § 101 must be withdrawn. See, e.g., Customedia Techs., 951 F.3d at 1364.”
However, these are all conclusory statement that fail to specifically point out what specific improvement that is in the claimed invention that is similar to Enfish or Customedia Techs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.